IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 DR. ROGER STEWART,                            : No. 258 WAL 2019
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
 DR. GREGORY NICOSIA INDIVIDUALLY;             :
 AND DR. GREGORY NICOSIA PARTNER               :
 TRADING AS ADVANCED DIAGNOSTICS;              :
 AND ADVANCED DIAGNOSTICS, INC.,               :
                                               :
                     Respondents               :


                                       ORDER


PER CURIAM

      AND NOW, this 16th day of January, 2020, the Petition for Allowance of Appeal is

DENIED, and the Application for Relief, dated August 23, 2019; the Application for Leave

to Answer, dated September 11, 2019; the Application for Relief, dated October 29, 2019;

the Application for Leave to Supplement, dated December 27, 2019; and the Application

for Relief, dated January 13, 2020, are all DENIED.